Case 2:19-cv-03826-JDW Document1 Filed 08/21/19 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Plaintiff

CIVIL NO.
vs.

NORTHWEST CARE LLC

 

Defendant

COMPLAINT

The United States of America, on behalf of its Agency, the Department of
Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,
P.C., represents as follows:

1. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address(es) of the Defendants, Northwest Care LLC
(“Defendants”) is/are 10065 Sandmeyer Ln., Suite W-404, Philadelphia, PA 19116.

3. That the defendant is indebted to the plaintiff in principal amount of
$36,623.41, plus interest of $19,721.76, for a total of $56,345.17.

4, That the defendant is indebted to the plaintiff in principal amount of
$27,795.38, plus interest of $14,966.97, for a total of $42,762.35. A true and correct
copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness’”’). |

5. That the defendant is indebted to the plaintiff in principal amount of

$15,191.84, plus interest of $8,180.42, for a total of $23,372.26. A true and correct copy
Case 2:19-cv-03826-JDW Document1 Filed 08/21/19 Page 2 of 8

of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness’’).

6. That the defendant is indebted to the plaintiff in principal amount of
$13,428.53, plus interest of $7,231.17, for a total of $20,659.70. A true and correct copy
of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of
Indebtedness”).

7. That the defendant is indebted to the plaintiff in principal amount of
$6,346.34, plus interest of $3,427.93, for a total of $9,774.27. A true and correct copy of
the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

8. That the defendant is indebted to the plaintiff in principal amount of
$5,201.52, plus interest of $2,801.19, for a total of $8,002.71. A true and correct copy of
the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

9. That the defendant is indebted to the plaintiff in principal amount of
$5,170.94, plus interest of $2,784.43, for a total of $7,955.37. A true and correct copy of
the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

10. Demand has been made upon Defendant by Plaintiff for the sum due but
the amount due remains unpaid.

WHEREFORE, the plaintiff demands judgment against Defendant as follows;

(A) In the amounts of $56,345.17, $42,762.35, $23,372.26, $20,659.70,
$9,774.27, $8,002.71 and $7,955.37 for a total of $168,871.83.
(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

of $150.00.

 
Case 2:19-cv-03826-JDW Document1 Filed 08/21/19 Page 3 of 8

(C) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.
(D) Costs of suit.
Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
its specially appointed counsel

KML Law Group, P.C. \ “
By: L

Rebecca A. Solarz, Esquire
BNY Independence Center
701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327
RSolarz@kmllawgroup.com

 

 
Case 2:19-cv-03826-JDW Document1 Filed 08/21/19 Page 4 of 8

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Plaintiff CIVIL NO.

vs.

Northwest Care LLC

 

Defendants

EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS

 
Case 2:19-cv-03826-JDW Document1 Filed 08/21/19 Page 5 of 8

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

 

NORTHWEST CARE LLC
10065 SANDMEYER LN, SUITE W-404
PHILADELPHIA, PA 19116

| hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including
referring matters to the U.S. Department of Justice (DOJ) for litigation, | am a custodian of records of
certain files sent by the U.S. Department of Health and Human Services (HHS), Centers for Medicare and
Medicaid Services (CMS) to Treasury for collection actions. As a custodian of records for Treasury, | have
care and custody of records relating to the seven (7) debts owed by Northwest Care, LLC (DEBTOR) to
HHS.

The information contained in this Certificate of Indebtedness is based on documents created by an
employee or contractor of HHS based on his/her knowledge at or near the time the events were recorded,
including the review of the delinquency of overpayments, or by an employee or contractor of Treasury
based on his/her knowledge at or near the time the events were recorded, including the review of the
delinquency of overpayments. Treasury’s regular business practice is to receive, store and rely on the
documents provided by HHS, when, debts are referred to Treasury for collection activities, including
litigation.

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection between August 22, 2014 — January 13, 2018. Further, | certify that | am familiar
with Treasury’s record keeping practices, including the receipt of files from HHS.

—- Case #1
On January 27, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$36,623.41 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$36,623.41 with daily interest of $10.28. As of May 21, 2019, the DEBTOR is indebted to the United States
in the amounts stated as follows:

Principal: S 36,623.41
Interest (@10.25%): $19,721.76
Total: S 56,345.17

— Case #2
On January 21, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$27,795.38 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

 
Case 2:19-cv-03826-JDW Document1 Filed 08/21/19 Page 6 of 8

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$27,795.38 with daily interest of $7.81. As of May 21, 2019, the DEBTOR is indebted to the United States
in the amounts stated as follows:

Principal: S 27,795.38
Interest (@10.25%): $14,966.97
Total: S 42,762.35

— Case #3
On January 22, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$15,191.84 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$15,191.84 with daily interest of $4.26. As of May 21, 2019, the DEBTOR is indebted to the United States
in the amounts stated as follows:

Principal: S 15,191.84
Interest (@10.25%): S$ 8,180.42
Total: S 23,372.26

— Case #4
On January 24, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$13,428.53 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$13,428.53 with daily interest of $3.77. As of May 21, 2019, the DEBTOR is indebted to the United States
in the amounts stated as follows:

Principal: S 13,428.53
Interest (@10.25%): $ 7,231.17
Total: S 20,659.70

Case #5
On July 11, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of $6,346.34
with an annual interest rate of 10.13%, for CMS services rendered. HHS sent the DEBTOR letters advising
of the overpayment and requesting payment to no avail.
Case 2:19-cv-03826-JDW Document1 Filed 08/21/19 Page 7 of 8

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

 

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$6,346.34 with daily interest of $1.76. As of May 21, 2019, the DEBTOR is indebted to the United States
in the amounts stated as follows:

Principal: S 6,346.34
Interest (@10.13%): $3,427.93
Total: $ 9,774.27

—~ Case #6
On January 28, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$5,201.52 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR letters
advising of the overpayment and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$5,201.52 with daily interest of $1.47. As of May 21, 2019, the DEBTOR is indebted to the United States
in the amounts stated as follows:

Principal: S 5,201.52
Interest (@10.25%): $ 2,801.19
Total: S$ 8,002.71

— Case #7
On January 23, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$5,170.94 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR letters
advising of the overpayment and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$5,170.94 with daily interest of $1.45. As of May 21, 2019, the DEBTOR is indebted to the United States
in the amounts stated as follows:

Principal: S 5,170.94
Interest (@10.25%): $2,784.43
Total: S 7,955.37

 
Case 2:19-cv-03826-JDW Document1 Filed 08/21/19 Page 8 of 8

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. HEALTH & HUMAN SERVICES
CERTIFICATE OF INDEBTEDNESS

The balance(s) stated in the case(s) listed above are current as of May 21, 2019, including any applicable
interest, penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6),
(7); 31 C.F.R. 285.12(j) and 31 C.F.R. 901.1(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), | certify under penalty of perjury that the foregoing is true and correct to

the best of my knowledge and belief based upon information provided by the HHS and information
contained in Treasury’s records.

x Ake} ah 4—

May 21, 2019

 

Signed by: Ashleigh N. Edmonds
Ashleigh Edmonds
Financial Program Specialist
U.S. Department of the Treasury
Bureau of the Fiscal Service

 
1s44 Gonos) — “TL Yape 2:19-cv-03826-CF WH POOVER SHEN 08/21/1Gf/-PRge Ans,

The JS 44 civil cover sheet and the information contained herein neither

lace nor supplement the filing and service of pleadings or other papers as required by law, oxcept as

re
provided by local rules of court... This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS 4
The United States of America."
st

(b) County of Residence offirst Listed Plaintiff
(EXCEPT IN 18, PLAINTIFE CASES)

Att frat Name, Address, and Telephone Number}
.. Ke Law Group, Bo Rebecca A. : dare, Esquire
701 Market Street, Ste. 5000, Phila., PA 19106

2127-1 $22, RSolarz@kmilawgroup.com

 

NOAA c

10065 Sandmeyer Ln.
Suite W-404, Philadelphia, PA 19416

County of Residence of First Listed Defend Philadeiphia
(IN US. PLAINTIFF QASES ONLY)

NOTE: INLAND CONDEMNATION CASS, USE THE LOCATION SF
THE TRACT OF LAND INVOL' Fi

SBE

     
 

  

Attomeys (Known)

 

 

1

 

     
  

 

 

 

 

 

 

 

   

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ly
. BASIS OF JURISDICTION (tace an “%" in One Box Only) Il. CITIZENSHIP OF P. CIP. PARTIES (Place an “X" in One Box for Plaintiff
. . (For Diversity Cases Quip} and One Box for Defendant)
PF: U.S Government (73 Federal Question PTR} DEF PITT DEY
laintife (U.S. Gavernment Nat a Party) Citizen of This State 0 or Incorporated or Principal Place O4 4
of Business In This State
U.S. Government 4 Diversity Citizen of Another State q 2 Incorporated and Principal Place o5 a5
Defendant Undieate Citizenship of Parties in Item Ii) of Business In Another State
Citizen or Subject of a O43 @ 3. Foreign Nation a6 oO6
Foreign Country
IV. NATURE OF SUIT (Pace an “Xx” in One Box Only) Click here for: Nature of Suit Code Descriptions,
bo "CONTRACT. (0.0. Be TORTS 3 ee kL RORFEITURE/PENALLY-- [2 BANKRUPTCY. ‘: OTHER STATUTES: _.-.
7\110 Insurance PERSONAL INJURY PERSONAL INJUR CF 625 Drug Related Seizure CO) 422 Appeal 28 USC 158 O 375 False Claims Act
0 Marine {7 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [| 423 Withdrawal O 376 Qui Tam (31 USC
OF 180 Miller Act © 315 Aivplans Product . Product Liability 0 696 Other 28 USC 157 3729(8))
Negotiable Instrument Liability O 367 Health Care/ 0) 400 State Reapportionment
Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical = PROPERT GATS 2) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
Medicare Act G 330 Federal Employers’ Product Liability © 830 Pateat ©) 450 Commerce
Recovery of Defaulted Liability C1 368 Asbestos Personal & 835 Patent - Abbreviated OF 460 Deportation
Student Loans 7 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) OF 345 Marine Product Liability . & 840 Trademark Cormpt Organizations
C1A53 Recovery of Overpayment Liability PERSONAL PROPERTY [2 LABOR 3 - SOCIAL SECURITY. 1 480 Consumer Credit
of Veteran’s Benefits CF 350 Motor Vehicle OF 370 Other Fraud CO 710 Fair Labor Standards CF 861 BIA (395m) €) 485 Telepione Consumer
CF 160 Stockholders’ Suits {J 355 Motor Vehicle O 37% Truth in Lending Act CO 862 Black Lung (923) Protection Act
0 190 Other Contract Product Liability O 380 Other Personal C) 720 Labor/Management & 863 DIWC/DIWW (405(g)) | TF 490 Cable/Sat TV
OF 195 Contract Product Liability |) 360 Other Personal Property Damage Relations © 864 SSID Title XVE { 850 Securities/Commodities/
O 196 Franchise Injury CF 385 Property Damage 0 740 Railway Labor Act 865 RSE (405(e)) Exchange
0) 362 Personal Injury - Product Liability 6 751 Family and Medical O 899 Other Statutory Actions
. Medical Malpractice Leave Act __ (CF 891 Agricultural Acts
Le REAL PROPERTY..." |: CIVIL-RIGHTS: "| PRISONER PETITIONS . (0 790 Other Labor Litigation i FEDERAL TAX SUITS | CF 893 Environmental Matters
G 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: {0 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff OF 895 Freedom of Information
G 220 Foreclosure 0 441 Voting (7 463 Alies Detainee Income Security Act or Defendant} Act
CG 230 Rent Lease & Ejectment 0 442 Employment (1 510 Motions fo Vacate 1 871 FRS—Third Party CO 896 Arbitration
O 240 Torts to Land OC 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
G 245 Tort Product Liability Accommodations G 530 General Act/Review or Appeal of
CO) 290 AH Other Real Property OC 445 Amer. w/Disabilities -/ (1 535 Death Penalty ‘IMMIGRATION 2": Agency Decision
Employment Other: © 462 Naturalization Application 0 950 Constitutionality of
0 446 Amer. w/Disabilities -](4 540 Mandamus & Other [17 465 Other immigration State Statutes
Other 1 540 Civil Rights Actions
©) 448 Education © 555 Prison Condition :
560 Civil Detainee -
Conditions of
Confinement
ORIGIN (Place an “X" Jn One Box Only}
1 Qriginal (82 Removed from O 3 Remanded from 11 4 Reinstatedor O $ Transferred fiom © 6 Miultidistrict O 8 Multidistrict
roceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(spect) Transfer Direct File
Gite se see under which you are filing (Bo not cite jurisdictional statutes untess diversity):
W1/ CAUSE OF ACTION Brief description of cause:
Enforced collections fr
VII. REQUESTED IN 0] CHECK IF THIS iS A CLASS ACTION DEMAND $ CHECK YES only if demanded in gomphaint:
COMPLAINT: UNDER RULE 23, FR.Cv.P, JURY DEMAND: 0 Yes / Myo
VITL RELATED CASE(S) ; ; a
IF ANY (See instructions): GE DOCKET NUR (BE Al} f ~ 2 q
DATE Y/ WR /\ “\ SIGNATURE OF ATTORNEY OF RECORD I A ;
FOR OFFICE USE ONLY um . t 7
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. FUDGE
UNITED STATES DISTRICT COURT
G eta - OED BD AF TABS QURTGHE HOF PENRRKBBADEM Pagg Spo 3

thy i\g tl DESIGNATION FORM
+ dpunbel ‘oH pio se plaintiffto indicate the category of the ease for the purpose of assignment fo the appropriate calendar)

Address of Plaintiff clo Suite 5000 - BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532

   
 

    

 

10065 Sand Ln, Suite W-404 Philadelphia, PA 19116
Address of Defendant: aneimeyer hn. Suite nace

 

Place of Accident, Incident or Transaction: Action of Enforced Collections

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Ng
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes Na
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

J) LN IS

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes Nd
numbered case pending or within one year previously terminated action of this court?

 

 

 
  
 

 

 

4, Is this case a second or successive habeas corpus, social sedurity appeal, or pro se civil rights Yes Nqd Ww
case filed by the same individual?

 

 

 

 

 

 

‘elated to any case now pending or within one year previously terminated action in
—_
pore

~~ 4 315936

Attorney-at-Law / ito Se Plaintiff Attorney LD. # (if applicable)

I certify that, to my knowledge, the within case [Dis J Spt
this court except as noted above. .

DATE: % pA fie

 

 

 

CIVIL: (Place a Vin one category only)

   
 

 

 

 

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
. Indemnity Contract, Marine Contract, and Ail Other Contracts CI |. Insurance Contract and Other Contracts
C FELA LJ] 2. Airplane Personal Injury
Cl Jones Act-Personal Injury 3. Assault, Defamation
Cl] 4. Antitrust 4. Marine Personal Injury

5, Patent 5. Motor Vehicle Personal Injury
C] 6. Labor-Management Relations 6, Other Personal Injury (Please specifi):
[] 7. Civil Rights 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos
H 9, Securities Act(s} Cases [] 9% Alf other Diversity Cases

10. Social Security Review Cases (Please specifi):
[] 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
I, Rebecca A. Solarz , counsel of record or pro se plaintiff, do hereby certify:
Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum of $150,600.00 exclusive of interest and costs:

 

 

 

 

   

 

be Rblief other than monetary damages is sought.
OAS /
DAYE: A i i

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C,P, 38.

i
:
£
i
i

315936

Attornep-at-Lavw / Pro Se Plaintiff Attorney LD. # Cf applicable}

 

Civ. 609 (5/2018)

 
\2'19-cv-038 ZENIDED SDA FGCOURT
i FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 
 
 

    

1/19 Page 3o0f3

   

UNITED STATES OF AMERICA

VS.

Northwest Care LLC

Plaintiff CIVIL ACTION NO.

  

Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a)
(b)
(c)
(d)
(e)
(0
8/19/2019
Date

Habeas Corpus -- Cases brought under 28 U.S.C,
§2241 through §2255. ()

Social Security -- Cases requesting review of a
decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. ()

Arbitration -- Cases required to be designated for
arbitration under Local Civil Rule 53.2. ()

Asbestos -- Cases involving claims for personal injury
or property damage from exposure to asbestos. ()

Special Management -- Cases that do not fall into tracks

(a) through (d) that are commonly referred to as complex

and that need special or intense management by the court.

(See reverse side of this form for a detailed explanation of

special management cases.) ()

Standard Management -- Cases that do not fall into

any one of the other tracks. Lo ©

Rebecca A. Solarz, Esq.

Attorney for Plaintiff, United States of America
Pennsylvania Attorney J.D. No. 315936

Suite 5000 — BNY Independence Center

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct)
rsolarz@kmlawgroup,com

AG gt Ae
